DETAILED ACTION

Election/Restrictions
All claims have been examined.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ono (U.S. Patent 10,753,065).
Ono discloses a control system including a circle angle sensor (171) coupled to a circle (41) which supports a grading blade (42).  There is a blade load sensor (157) and a circle drive system which includes a drive motor (49) configured as claimed.  A controller (150) is configured to control the rotation of the circle by monitoring the angular position of the circle and the load on the grading blade (Figure 7 and claim 21, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono, as applied above, in view of Mizota et al. (U.S. Patent 4,773,302).
Ono does not teach the step of disabling; however, Mizota teaches disabling blade movement in response to sensing an excessive load (claim 7, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have configured Ono as claimed since Mizota teaches this response to an excessive load on a substrate working implement.
Regarding claim 4, it would have been obvious to one of ordinary skill at the time of the invention to have configured Ono/Mizota in the manner claimed in order to prevent equipment damage.
Regarding claim 5, it would have been obvious to one of ordinary skill at the time of the invention to have used a threshold load, including an adjustable threshold in order to suit a particular application. 
Regarding claims 6, 7, 9, 12-14 and 18-20, the examiner takes Official notice that it is known to configure controllers to stop machine processes when the processes are not operating in a desired manner.  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have configured the controller as claimed in order to prevent damage, since incorrect rotation would indicate an improperly functioning controller.
Regarding claim 16, the examiner takes Official notice that displaying alerts to operators with regard to improperly functioning working devices is well known in order, for example, to prevent equipment damage.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configure the apparatus as claimed.  
Similarly, with respect to claim 17, the examiner takes Official notice that it is well known to stop a machine when it is not functioning properly.  It would have been obvious to one of ordinary skill at the time of the invention to have performed this step in order to, for example, prevent damage to the equipment.  

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ono and Mizota, as applied above, and further in view of Marshall (U.S. Patent 6,851,486).
Marshall exemplifies that it is known to disconnect gears from a circle drive (Figures 7 and 8, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have configured Ono/Mizota with the configuration of Marshall in order to, for example, obtain a system suitable for use with a skid steer machine, as taught by Marshall. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach implement sensor arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671